EXHIBIT 10.8

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

 

Supplemental Agreement No. 13

 

to

 

Purchase Agreement No. PA-03659

 

between

 

The Boeing Company

 

and

 

Air Lease Corporation

 

This Supplemental Agreement is entered into as of June 26, 2019, (Supplemental
Agreement No. 13) by and between THE BOEING COMPANY (Boeing) and AIR LEASE
CORPORATION (Customer);

 

All terms used but not defined in this Supplemental Agreement No. 13 have the
same meaning as in the Purchase Agreement;

 

WHEREAS, Boeing and Customer have entered into Purchase Agreement No. PA-03659
dated as of October 31, 2011 (the Purchase Agreement) relating to the purchase
and sale of Model 787-9 aircraft and Model 787-10 aircraft;

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to add one
(1) incremental 787-9 Block E Aircraft in [*]; and

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to [*]; and

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to
incorporate a letter agreement governing Boeing’s purchase of Cabin Systems
Equipment; and

WHEREAS, Boeing and Customer desire to amend the Purchase Agreement to [*].

 

 



 

 

 

 

HAZ-PA-03659

 

SA-13

 

BOEING PROPRIETARY

i

 



 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

1.         TABLE OF CONTENTS.

 

The Table of Contents of the Purchase Agreement is deleted in its entirety and
replaced by a new Table of Contents, provided as Enclosure 1 to this
Supplemental Agreement No. 13 which reflects the revisions set forth in this
Supplemental Agreement No. 13.

 

2.         TABLE 1.

 

a.   Table 1F to Purchase Agreement No. PA-03659, 787-9 Block E Aircraft
Delivery, Description, Price and Advance Payments Rolls Royce Engines is deleted
in its entirety and replaced by a revised Table 1F to Purchase Agreement No.
PA-03659, 787-9 Block E Aircraft Delivery, Description, Price and Advance
Payments Rolls Royce Engines provided as Enclosure 2 to this Supplemental
Agreement No. 13 to reflect [*].

 

b.   Table 1F to Purchase Agreement No. PA-03659, 787-9 Block E Aircraft
Delivery, Description, Price and Advance Payments General Electric Engines is
deleted in its entirety and replaced by a revised Table 1F to Purchase Agreement
No. PA-03659, 787-9 Block E Aircraft Delivery, Description, Price and Advance
Payments General Electric Engines provided as Enclosure 3 to this Supplemental
Agreement No. 13 to reflect [*].

 

3.         SUPPLEMENTAL EXHIBITS.

 

a.   Supplemental Exhibit CS1 to Purchase Agreement Number PA-03659 is deleted
in its entirety and replaced by a revised Supplemental Exhibit CS1 to Purchase
Agreement Number PA-03659, provided as Enclosure 4 to this Supplemental
Agreement No. 13, which reflects [*].

 

4.         LETTER AGREEMENTS.

 

a.   Letter Agreement LA-1301080R5, Special Matters - 787-9 Blocks B, C, D and E
Aircraft, is deleted in its entirety and replaced by a revised Letter Agreement
LA-1301080R6, Special Matters - 787-9 Blocks B, C, D and E Aircraft, provided as
Enclosure 5 to this Supplemental Agreement No. 13, which reflects the amendment
necessary to add one (1) 787-9 Block E Aircraft.

 

b.   Letter Agreement HAZ-PA-03659-LA-1901662, Installation of Cabin Systems
Equipment, provided as Enclosure 6 to this Supplemental Agreement No. 13 is
hereby incorporated into the Purchase Agreement by this reference. This revised
letter agreement governs the terms of Boeing’s purchase of Cabin Systems
Equipment for the Aircraft.

 





 

 

 

 

HAZ-PA-03659

 

SA-13

 

BOEING PROPRIETARY

ii

 



 

c.   Letter Agreement HAZ-PA-03659-LA-1104720R8,  Advance Payment Matters, is
deleted in its entirety and replaced by a revised Letter Agreement
HAZ-PA-03659-LA-1104720R9,  Advance Payment Matters, provided as Enclosure 7 to
this Supplemental Agreement No. 13, which addresses the addition of one (1)
787-9 Block E Aircraft.

 

5.         PAYMENT CONSIDERATIONS.

 

[*]

 

6.         MISCELLANEOUS.

 

a.   The Purchase Agreement is amended as set forth above, and all other terms
and conditions of the Purchase Agreement remain unchanged and are in full force
and effect.  Any Tables of Contents, Tables, Supplemental Exhibits, Letter
Agreements or other documents that are listed in the Sections above are
incorporated into this Supplemental Agreement by this reference.

 

b.   This Supplemental Agreement will become effective upon execution and
receipt by both parties of both this Supplemental Agreement No. 13 and
Supplemental Agreement No. 23 under Purchase Agreement 3791 on or before June
28, 2019, after which date this Supplemental Agreement will be null and void and
have no force or effect.

 

 

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY

 

AIR LEASE CORPORATION

 

 

 

 

 

 

BY:

/s/ Michael Lombardi

 

BY:

/s/ Grant Levy

 

 

 

 

 

ITS:

Attorney-In-Fact

 

ITS:

Executive Vice President

 



 

 

 

 

HAZ-PA-03659

 

SA-13

 

BOEING PROPRIETARY

iii

 



Enclosure 1

 

PURCHASE AGREEMENT NUMBER PA-03659

 

between

 

THE BOEING COMPANY

 

and

 

Air Lease Corporation

 

Relating to Boeing Model 787-9 and 787-10 Aircraft

 





 

 

 

 

PA 3659

 

SA-13

 



Enclosure 1

 

TABLE OF CONTENTS

 

 

 

 

ARTICLES

 

 

Article 1.

Quantity, Model, Description and Inspection

SA-2

Article 2.

Delivery Schedule

SA-2

Article 3.

Price

SA-2

Article 4.

Payment

SA-2

Article 5.

Additional Terms

SA-2

 

 

 

TABLE

 

 

1A.

787-9 Block A Aircraft Information Table

SA-8

1B.

787-9 Block B Aircraft Information Table

SA-7

1C.

787-10 Block A Aircraft Information Table

SA-12

1D.

787-9 Block C Aircraft Information Table

SA-6

1E.

787-9 Block D Aircraft Information Table

SA-11

1F.

787-9 Block E Aircraft Information Table

SA-13

 

 

 

EXHIBIT

 

 

A1.

HAZ[*] 787-9 Aircraft Configuration

SA-7

A2.

HAZ[*] 787-9 Aircraft Configuration

SA-7

A3.

HAZ[*] 787-9 Aircraft Configuration

SA-8

A4.

HAZ[*] 787-9 Aircraft Configuration

SA-11

B.

Aircraft Delivery Requirements and Responsibilities

SA-2

 

 

 

SUPPLEMENTAL EXHIBITS

 

AE1.

Escalation Adjustment Airframe and Optional Features

SA-2

BFE1.

BFE Variables

SA-7

CS1.

Customer Support Document

SA-13

EE1.

[*], Engine Warranty and Patent Indemnity –General Electric Engines

SA-2

EE1.

[*], Engine Warranty and Patent Indemnity – Rolls Royce Engines

SA-2

SLP1.

Service Life Policy Components

SA-2

 





 

 

 

 

PA 3659

 

SA-13

 



Enclosure 1

 

 

 

 

LETTER AGREEMENTS

 

LA-1104716R1

[*]

SA-2

LA-1104717R1

Demonstration Flight Waiver

SA-2

LA-1104718R1

[*]

SA-2

LA-1104719R1

Other Matters

SA-2

LA-1104720R9

Advance Payment Matters

SA-13

LA-1104721R1

[*]

SA-2

LA-1104722R1

Assignment of Customer’s Interest to a Subsidiary or Affiliate

SA-2

LA-1104724

e-Enabling Software Matters

 

LA-1104725R1

[*]

SA-2

LA-1104726R1

Special Matters relating to COTS Software and End User License Agreements

SA-2

LA-1104727R2

AGTA Matters

SA-2

LA-1104728R1

Leasing Matters for 787 Aircraft

SA-2

LA-1104729R1

Liquidated Damages – Non-Excusable Delay

SA-2

LA-1104730R5

Open Configuration Matters

SA-10

LA-1104731R1

Performance Guarantees – 787-9 Block A Aircraft

SA-2

LA-1104733R1

Special Terms - Seats and In-flight Entertainment

SA-2

LA-1104734R2

Special Matters – 787-9 Block A Aircraft

SA-6

LA-1300863

Performance Guarantees – 787-10 Block A Aircraft

SA-2

LA-1300864R3

Performance Guarantees – 787-9 Block B, C, D, and E Aircraft

SA-10

LA-1301080R6

Special Matters – 787-9 Blocks B, C, D, and E Aircraft

SA-13

LA-1301081R1

Special Matters – 787-10 Block A Aircraft

SA-10

LA-1301082R2

[*]

SA-7

LA-1301083

Promotional Support – 787-10 Aircraft

SA-2

LA-1301084

[*]

SA-2

LA-1302043R1

[*]

SA-10

LA-1302348R1

[*]

SA-2

LA-1601083

Special Matters Relating to In-Seat IFE [*]

SA-7

LA-1605597

[*]                                                                                                                       

SA-9

LA-1805142

[*]

SA-10

LA-1805362

Model 787 Post‑Delivery Software and Data Loading

SA-10

LA-1901662

Installation of Cabin Systems Equipment

SA-13

 

 



 

 

 

 

PA 3659

 

SA-13

 



Enclosure 2

 

Table 1F To

Purchase Agreement No. PA-03659

787-9 Block E Aircraft Delivery, Description, Price and Advance Payments

Rolls-Royce Engines

 

 

 

 

 

 

 

Airframe Model/MTOW:

787-9

560,000 pounds

Detail Specification:

787B1-4102-V (11/10/2017)

 

Engine Model/Thrust:

TRENT1000-J

74,400 pounds

Airframe Price Base Year/Escalation Formula:

[*]

[*]

Airframe Price:

 

[*]

Engine Price Base Year/Escalation Formula1:

[*]

[*]

Optional Features:

 

[*]

 

 

 

Sub-Total of Airframe and Features:

 

[*]

Airframe Escalation Data:

 

 

Engine Price (Per Aircraft)1:

 

[*]

Base Year Index (ECI):

[*]

 

Aircraft Basic Price (Excluding BFE/SPE):

 

[*]

Base Year Index (CPI):

[*]

 

Buyer Furnished Equipment (BFE) Estimate:

 

[*]

Engine Escalation Data:

 

 

In-Flight Entertainment (IFE) Estimate:

 

[*]

Base Year Index (ECI):

[*]

 

LIFT Seats Provided by Boeing (Estimate):

 

[*]

Base Year Index (CPI):

[*]

 

Deposit per Aircraft:

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

Escalation

Escalation

Manufacturer

P.A.

 

Escalation Estimate

Engine 

Engine

Engine

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery

of

Factor

Factor

Serial

Ex

Lessee

Adv Payment Base

Thrust

Price2

Baseyear3

[*]

[*]

[*]

[*]

Date

Aircraft

(Airframe)

(Engine)

Number

A

 

Price Per A/P

Selection

 

 

[*]

[*]

[*]

[*]

[*]-2020

1

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

1

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

1

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]-2020

1

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Total:

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

Note: Serial numbers are provided as guidance only and are subject to change.

 

 



 

 

 

 

 

 

SA-13

HAZ-PA-03659 110418-1F.txt

Boeing Proprietary

Page 1

 



Enclosure 3

 

Table 1F To

Purchase Agreement No. PA-03659

787-9 Block E Aircraft Delivery, Description, Price and Advance Payments

General Electric Engines

 

 

 

 

 

 

 

Airframe Model/MTOW:

787-9

560,000 pounds

Detail Specification:

787B1-4102-V (11/10/2017)

 

Engine Model/Thrust:

GENX-1B74/75

74,100 pounds

Airframe Price Base Year/Escalation Formula:

[*]

[*]

Airframe Price:

 

[*]

Engine Price Base Year/Escalation Formula1:

[*]

[*]

Optional Features:

 

[*]

 

 

 

Sub-Total of Airframe and Features:

 

[*]

Airframe Escalation Data:

 

 

Engine Price (Per Aircraft)1:

 

[*]

Base Year Index (ECI):

[*]

 

Aircraft Basic Price (Excluding BFE/SPE):

 

[*]

Base Year Index (CPI):

[*]

 

Buyer Furnished Equipment (BFE) Estimate:

 

[*]

Engine Escalation Data:

 

 

In-Flight Entertainment (IFE) Estimate:

 

[*]

Base Year Index (ECI):

[*]

 

LIFT Seats Provided by Boeing (Estimate):

 

[*]

Base Year Index (CPI):

[*]

 

Deposit per Aircraft:

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

Escalation

Escalation

Manufacturer

P.A.

 

Escalation Estimate

Engine 

Engine

Engine

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery

of

Factor

Factor

Serial

Ex

Lessee

Adv Payment Base

Thrust

Price2

Baseyear3

[*]

[*]

[*]

[*]

Date

Aircraft

(Airframe)

(Engine)

Number

A

 

Price Per A/P

Selection

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Total:

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

Note: Serial numbers are provided as guidance only and are subject to change.

 

 



 

 

 

 

 

 

SA-13

HAZ-PA-03659 110415-1F.txt

Boeing Proprietary

Page 1

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

between

 

THE BOEING COMPANY

 

And

 

Air Lease Corporation

 

Supplemental Exhibit CS1 to Purchase Agreement Number PA-03659

 

This document contains:

 

 

 

Part 1

Boeing Maintenance and Flight Training Programs; Operations Engineering Support

Part 2

Field and Engineering Support Services

Part 3

Technical Information and Materials

Part 4

Alleviation or Cessation of Performance

Part 5

Protection of Proprietary Information and Proprietary Materials

 





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 1

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

PART 1:          BOEING MAINTENANCE AND FLIGHT TRAINING

PROGRAMS; OPERATIONS ENGINEERING SUPPORT

 

1.         Boeing Training Programs.

Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Supplemental Exhibit CS1.

1.1       Customer is awarded [*] points (Training Points).  At any time before
twenty-four (24) months after delivery of Customer’s last Aircraft (Training
Program Period) Customer may exchange Training Points for any of the training
courses described on Attachment A at the point values described on Attachment A
or for other training Boeing may identify at specified point values.  At the end
of the Training Program Period any unused Training Points will expire.

1.2       In addition to the training provided in Article 1.1, Boeing will
provide to Customer the following training and services:

1.2.1    Flight dispatcher model specific instruction; one (1) class of six (6)
students (1 aircraft); Flight dispatcher model specific instruction; two (2)
classes of six (6) students (> 2 aircraft);

1.2.2    performance engineer model specific instruction in Boeing’s regularly
scheduled courses; schedules are published yearly.

1.2.3    Additional Flight Operations Services:

(i)         Boeing flight crew personnel to assist in ferrying the first
Aircraft to Customer’s main base;

(ii)        Instructor pilots for sixty (60) Man Days (as defined in
Article 5.4, below) for revenue service training assistance (1 aircraft);
Instructor pilots for ninety (90) Man Days (as defined in Article 5.4, below)
for revenue service training assistance (> 2 aircraft);

(iii)       an instructor pilot to visit Customer six (6) months after revenue
service training to review Customer’s flight crew operations for a two (2) week
period.

If any part of the training described in this Article 1.2 is not completed by
Customer within twenty-four (24) months after the delivery of the last Aircraft,
Boeing will have no obligation to provide such training.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 2

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

2.         Training Schedule and Curricula.

2.1       Customer and Boeing will together conduct planning conferences
approximately twelve (12) months before the scheduled delivery month of the
first Aircraft of a model to define and schedule the maintenance, flight
training and cabin attendant training programs.  At the conclusion of each
planning conference the parties will document Customer’s course selection,
training schedule, and, if applicable, Training Point application and remaining
Training Point balance.

2.2       Customer may also request training by written notice to Boeing
identifying desired courses, dates and locations.  Within fifteen (15) days of
Boeing’s receipt of such request Boeing will provide written response to
Customer confirming whether the requested courses are available at the times and
locations requested by Customer.

3.         Location of Training.

3.1       Boeing will conduct all flight and maintenance training at any of its
or its wholly-owned subsidiaries’ training facilities equipped for the
Aircraft.  Customer shall decide on the location or mix of locations for
training, subject to space being available in the desired courses at the
selected training facility on the dates desired. Notwithstanding the above,
dispatcher and performance engineering training will only be conducted at the
Boeing Seattle training campus.

3.2       If requested by Customer, Boeing will conduct the classroom portions
of the maintenance and flight training (except for the dispatcher and
performance engineering training courses) at a mutually acceptable alternate
training site, subject to the following conditions:

3.2.1    Customer will provide acceptable classroom space, simulators (as
necessary for flight training) and training equipment required to present the
courses;

3.2.2    Customer will pay Boeing’s then current per diem for Boeing instructor
for each day, or fraction thereof, that the instructor is away from his home
location, including travel time;

3.2.3    Customer will reimburse Boeing for the actual costs of round-trip
transportation for Boeing's instructors and the shipping costs of training
Materials which must be shipped between the primary training facility and the
alternate training site;

3.2.4    Customer will be responsible for all taxes, fees, duties, licenses,
permits and similar expenses incurred by Boeing and its employees as a result of
Boeing providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and

3.2.5    those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing’s facility or at
some other alternate site.  Customer will be responsible for additional
expenses, if any, which result from the use of such alternate site.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 3

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

4.         Training Materials.

Training Materials will be provided for each student.  Training Materials may be
used only for either (i) the individual student’s reference during Boeing
provided training and for review thereafter or (ii) Customer’s provision of
training to individuals directly employed by the Customer.

5.         Additional Terms and Conditions.

5.1       All training will reflect an airplane configuration defined by
(i) Boeing’s standard configuration specification for 787 aircraft,
(ii) Boeing’s standard configuration specification for the minor model of 787
aircraft selected by Customer, and (iii) any Optional Features selected by
Customer from Boeing’s standard catalog of Optional Features.  Upon Customer’s
request, Boeing may provide training customized to reflect other elements of
Customer’s Aircraft configuration subject to a mutually acceptable price,
schedule, scope of work and other applicable terms and conditions.

5.2       All training will be provided in the English language.  If translation
is required, Customer will provide interpreters.

5.3       Customer will be responsible for all expenses of Customer’s personnel
except that in the Puget Sound region of Washington State Boeing will transport
Customer’s personnel between their local lodgings and Boeing’s training
facility. If Boeing determines that training will be provided in Charleston,
South Carolina, Boeing will evaluate providing transportation services at that
site. If in the future Boeing offers transportation services in Charleston,
South Carolina, such services will be provided to Customer consistent with
Boeing’s then-current policies in place regarding transportation services.

5.4       Boeing flight instructor personnel will not be required to work more
than five (5) days per week, or more than eight (8) hours in any one
twenty-four (24) hour period (Man Day), of which not more than five (5) hours
per eight (8) hour workday will be spent in actual flying.  These foregoing
restrictions will not apply to ferry assistance or revenue service training
services, which will be governed by FAA rules and regulations.

5.5       Normal Line Maintenance is defined as line maintenance that Boeing
might reasonably be expected to furnish for flight crew training at Boeing’s
facility, and will include ground support and Aircraft storage in the open, but
will not include provision of spare parts.  Boeing will provide Normal Line
Maintenance services for any Aircraft while the Aircraft is used for flight crew
training at Boeing’s facility in accordance with the Boeing Maintenance Plan
(Boeing document D6-82076) and the Repair Station Operation and Inspection
Manual (Boeing document D6-25470).  Customer will provide such services if
flight crew training is conducted elsewhere.  Regardless of the location of such
training, Customer will be responsible for providing all maintenance items
(other than those included in Normal Line Maintenance) required during the
training, including, but not limited to, fuel, oil, landing fees and spare
parts.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 4

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

5.6       If the training is based at Boeing’s facility and the Aircraft is
damaged during such training, Boeing will make all necessary repairs to the
Aircraft as promptly as possible.  Customer will pay Boeing’s reasonable charge,
including the price of parts and materials, for making the repairs.  If Boeing’s
estimated labor charge for the repair exceeds Twenty-five Thousand U.S.
Dollars ($25,000), Boeing and Customer will enter into an agreement for
additional services before beginning the repair work.

5.7       If the flight training is based at Boeing’s facility, several airports
in the surrounding area may be used, at Boeing’s option.  Unless otherwise
agreed in the flight training planning conference, it will be Customer’s
responsibility to make arrangements for the use of such airports.

5.8       If Boeing agrees to make arrangements on behalf of Customer for the
use of airports for flight training, Boeing will pay on Customer’s behalf any
landing fees charged by any airport used in conjunction with the flight
training.  At least thirty (30) days before flight training, Customer will
provide Boeing an open purchase order against which Boeing will invoice Customer
for any landing fees Boeing paid on Customer’s behalf.  The invoice will be
submitted to Customer approximately sixty (60) days after flight training is
completed, when all landing fee charges have been received and
verified.  Customer will pay the invoiced amount to Boeing within thirty (30)
days of the date of the invoice.

5.9       If requested by Boeing, in order to provide the flight training or
ferry flight assistance, Customer will make available to Boeing an Aircraft
after delivery to familiarize Boeing instructor or ferry flight crew personnel
with such Aircraft.  If flight of the Aircraft is required for any Boeing
instructor or ferry flight crew member to maintain an FAA license for flight
proficiency or landing currency, Boeing will be responsible for the costs of
fuel, oil, landing fees and spare parts attributable to that portion of the
flight.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 5

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

PART 2:          FIELD AND ENGINEERING SUPPORT SERVICES

 

1.         Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of the Aircraft (Field Service
Representatives).

1.1       Field Service representation will be available at or near Customer’s
main maintenance or engineering facility beginning before the scheduled delivery
month of the first Aircraft and ending twelve (12) months after delivery of the
last Aircraft covered by a specific purchase agreement.

1.2       When a Field Service Representative is positioned at Customer’s
facility, Customer will provide, at no charge to Boeing, suitable furnished
office space and office equipment, including internet capability for electronic
access of data, at the location where Boeing is providing Field Service
Representatives.  As required, Customer will assist each Field Service
Representative with visas, work permits, customs, mail handling, identification
passes and formal introduction to local airport authorities.

1.3       Boeing’s Field Service Representatives are assigned to various
airports and other locations around the world.  Whenever Customer’s Aircraft are
operating through any such airport, the services of Boeing’s Field Service
Representatives are available to Customer.

2.         Engineering Support Services.

2.1       Boeing will, if requested by Customer, provide technical advisory
assistance from the Seattle area or at a base designated by Customer as
appropriate for any Aircraft or Boeing Product (as defined in Part 1 of
Exhibit C of the AGTA).  Technical advisory assistance, provided, will include:

2.1.1    Analysis of the information provided by Customer to determine the
probable nature and cause of operational problems and suggestion of possible
solutions.

2.1.2    Analysis of the information provided by Customer to determine the
nature and cause of unsatisfactory schedule reliability and the suggestion of
possible solutions.

2.1.3    Analysis of the information provided by Customer to determine the
nature and cause of unsatisfactory maintenance costs and the suggestion of
possible solutions.

2.1.4    Analysis and commentary on Customer’s engineering releases relating to
structural repairs not covered by Boeing’s Structural Repair Manual including
those repairs requiring advanced composite structure design.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 6

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

2.1.5    Analysis and commentary on Customer’s engineering proposals for changes
in, or replacement of, systems, parts, accessories or equipment manufactured to
Boeing’s detailed design.  Boeing will not analyze or comment on any major
structural change unless Customer’s request for such analysis and comment
includes complete detailed drawings, substantiating information (including any
information required by applicable government agencies), all stress or other
appropriate analyses, and a specific statement from Customer of the substance of
the review and the response requested.

2.1.6    Maintenance Engineering.  Boeing will provide the following Maintenance
Engineering support:

2.1.6.1  Maintenance Planning Assistance.  Upon request, Boeing will provide
(i) one (1) on-site visit to Customer’s main base to assist with maintenance
program development and to provide consulting related to maintenance planning
and (ii) one (1) on site visit to Customer's main base to assist with the
development of their ETOPS maintenance program and to provide consultation
related to ETOPS maintenance planning.  Consultation with Customer will be based
on ground rules and requirements information provided in advance by Customer.

2.1.6.2  GSE/Shops/Tooling Consulting.  Upon request, Boeing will provide
one (1) on-site visit to Customer’s main base to provide consulting and data for
ground support equipment, maintenance tooling and requirements for maintenance
shops.  Consultation with Customer will be based on ground rules and
requirements information provided in advance by Customer.

2.1.6.3  Maintenance Engineering Evaluation.  Upon request, Boeing will provide
one (1) on-site visit to Customer’s main base to evaluate Customer’s maintenance
and engineering organization for conformance with industry best practices. The
result of which will be documented by Boeing in a maintenance engineering
evaluation presentation.  Customer will be provided with a copy of the
maintenance engineering evaluation presentation. Consultation with Customer will
be based on ground rules and requirements information provided in advance by
Customer.

2.1.7    Operations Engineering Support. Boeing will provide the following
Flight Operations Engineering support:

2.1.7.1 Assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer’s operation
of Aircraft.

2.1.7.2 Assistance with interpretation of the minimum equipment list, the
definition of the configuration deviation list and the analysis of individual
Aircraft performance.

2.1.7.3 Assistance with solving operational problems associated with delivery
and route-proving flights.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 7

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

2.1.7.4  Information regarding significant service items relating to Aircraft
performance or flight operations.

2.1.7.5  If requested by Customer, Boeing will provide operations engineering
support during the ferry flight of an Aircraft. Such support will be provided
from the Puget Sound area or from an alternate location, at Boeing’s sole
discretion.

2.1.7.6  Assistance in developing an Extended Twin Operations (ETOPs) plan for
regulatory approval.

2.2       Boeing will, if requested by Customer, perform work on an Aircraft
after delivery but prior to the initial departure flight or upon the return of
the Aircraft to Boeing’s facility prior to completion of that flight.  The
following conditions will apply to Boeing’s performance:

2.2.1    Boeing may rely upon the commitment authority of the Customer’s
personnel requesting the work.

2.2.2    As title and risk of loss has passed to Customer, the insurance
provisions of Article 8.2 of the AGTA apply.

2.2.3    The provisions of the Boeing warranty in Part 2 of Exhibit C of the
AGTA apply.

2.2.4    Customer will pay Boeing for requested work not covered by the Boeing
warranty, if any.

2.2.5    The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 of Exhibit C of the AGTA apply.

2.3       Boeing may, at Customer’s request, provide services other than those
described in Articles 2.1 and 2.2 of this Part 2 of Supplemental Exhibit CS1 for
an Aircraft after delivery, which may include, but not be limited to, retrofit
kit changes (kits and/or information), training, flight services, maintenance
and repair of Aircraft (Additional Services).  Such Additional Services will be
subject to a mutually acceptable price, schedule, scope of work and other
applicable terms and conditions.  The DISCLAIMER AND RELEASE and the EXCLUSION
OF CONSEQUENTIAL AND OTHER DAMAGES provisions in Article 11 of Part 2 of
Exhibit C of the AGTA and the insurance provisions in Article 8.2 of the AGTA
will apply to any such work.  Title to and risk of loss of any such Aircraft
will always remain with Customer.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 8

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

PART 3:          TECHNICAL INFORMATION AND MATERIALS

 

1.         General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information.  Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software.  Aircraft Software is defined as software that is installed
on and used in the operation of the Aircraft.

Customer Information is defined as that data provided by Customer to Boeing
which falls into one of the following categories:  (i) aircraft operational
information (including, but not limited to, flight hours, departures, schedule
reliability, engine hours, number of aircraft, aircraft registries, landings,
and daily utilization and schedule interruptions for Boeing model aircraft);
(ii) summary and detailed shop findings data; (iii) aircraft readiness log data;
(iv) non-conformance reports; (v) line maintenance data; (vi) airplane message
data; (vii) scheduled maintenance data; and (viii) service bulletin
incorporation.

Upon execution by Customer of Boeing’s standard form Customer Services General
Terms Agreement and Supplemental Agreement for Electronic Access and, as
required, the applicable Boeing licensed software order, Boeing will provide to
Customer through electronic access certain Materials to support the maintenance
and operation of the Aircraft.  Such Materials will, if applicable, be prepared
generally in accordance with Aerospace Industries Association Specification
1000D (S1000D) and Air Transport Association of America (ATA) iSpec 2200,
entitled “Information Standards for Aviation Maintenance.”  Materials not
covered by iSpec 2200 will be provided in a structure suitable for the
Material’s intended use.  Materials will be in English and in the units of
measure used by Boeing to manufacture an Aircraft.

2.         Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately twelve (12)
months before the scheduled delivery month of the first Aircraft in order to
mutually determine (i) the Materials to be furnished to Customer in support of
the Aircraft, (ii) the Customer Information to be furnished by Customer to
Boeing, (iii) additional information related to certain Boeing furnished
Materials, including but not limited to: delivery timing, delivery method and
revision information, all of which shall be recorded in a worksheet (Document
Worksheet) (iv) the update cycles of the Customer Information to be furnished to
Boeing, (v) any Customer preparations necessary for Customer’s transmittal of
Customer Information to Boeing, and (vi) any Customer preparations necessary for
Customer’s electronic access to the Materials.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 9

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

3.         Technical Data and Maintenance Information.

Boeing will provide technical data and maintenance information equivalent to
that traditionally provided in the following manuals and documents.  The format
for this data and information is not yet determined in all cases.  Whenever
possible Boeing will provide such data and information through electronic access
or other means, both at its sole discretion.

(i)         Flight Operations Information.

 

Airplane Flight Manual (AFM)

Dispatch Deviation Guide (DDG)

ETOPS Guide Vol. III (Operational Guidelines and Methods)

Flight Attendant Manual (FAM)

Flight Crew Operations Manual and Quick Reference Handbook (FCOM/QRH)

Flight Crew Training Manual (FCTM)

Flight Management Computer (FMC) Supplementary Data Document

Jet Transport Performance Methods (JTPM)

Performance Engineer’s Tool (PET)

Weight and Balance Manual (Chapter 1, Control and Loading) (WBM)

 

(ii)        Maintenance Information.

 

 

 

Aircraft Maintenance Manual (Part 1) (AMM)

Systems Description Section (SDS)

Aircraft Maintenance Manual (Part 2) (AMM)

Practices and Procedures

Baggage Cargo Loading Manual (BCLM)

Boeing Component Maintenance Manual (BCMM)

Component Service Bulletins (CSB)

Engineering Design Data – Assembly and Installation Drawings

Engineering Design Data – Assembly and Installation Drawings Bill of Materials

Fault Isolation Manual (FIM)

Fault Reporting Manual (FRM)

Live Animal Carriage Document (LACD)

Maintenance Implementation Document (MID)

Power Plant Buildup Manual (except Rolls Royce)Maintenance Tips (MTIP)

Markers and Stencils

 





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 10

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

 

Nondestructive Test Manual (NDT)

Profile Drawings 

Remote Certification Service Bulletin

Service Bulletins (SB)

a.  Service Bulletin Information Notices (IN)

Service Letters (SL)

Standard Overhaul Practices Manual Chapter 20 (SOPM)

Standard Wiring Practices Manual Chapter 20 (SWPM)

Structural Repair Manual (SRM)

Systems Schematics (SSM)

Validation Copy Service Bulletin

Wiring Diagrams (WDM)

 

(iii)       Maintenance Planning.

 

Airplane Maintenance Inspection Intervals (AMII)

Configuration, Maintenance and Procedures (CMP) for ETOPS

ETOPS Guide Vol. II (Maintenance Program Guidelines)

Maintenance Planning Data (Sections 1-8) (MPD)

Maintenance Planning Data (Section 9)

787 Airworthiness Limitations (AWL)

Maintenance Planning Data (Section 9)

787 Certification Maintenance Requirements (CMR)

Maintenance Planning Data (Section 9)

787 Airworthiness Limitations - Line Number Specific (AWLLNS)

Maintenance Planning Data (Section 9)

787 Special Compliance Items (SCI)

Maintenance Review Board Report (MRBR)

Maintenance Task Cards and Index (TASK)

 

(iv)       Spares Information.

 

Illustrated Parts Catalog Data (IPD)

Product Standards Books(PSDS)

 

(v)        Airplane & Airport Information.

 

Airplane Characteristics for Airport Planning (ACAP)

Airplane Rescue and Fire Fighting Information (ARFF)

Airplane Recovery Document (ARD)

Engine Ground Handling Document (EGH)

ETOPS Guide Vol. 1 (CMP Supplement)

 





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 11

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

 

GSE Tooling Drawings (3D Model, bill of Material, 2D Drawings and Drawing Notes)

Illustrated Tool and Equipment Manual (ITEM)

Maintenance Facility and Equipment Planning Document (MFEPD)

Special Tool and Ground Handling Index (IND)

 

(vi)       Shop Maintenance.

 

Component Maintenance Manual /Overhaul Manual (CMM/OHM) Index

Product Support Supplier Directory (PSSD)

Supplier’s Component Maintenance Manuals (SCMM)

Supplier Product Support and Assurance Agreements Document (Vols. 1 & 2) (PSAA)

Supplier Service Bulletins (SSB)

 

4.         Advance Representative Materials.

Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access.  Such advance
Materials will be for advance planning purposes only.

5.         Customized Materials.

All customized Materials will reflect the configuration of each Aircraft as
delivered.

6.         Revisions.

6.1       The schedule for updating certain Materials will be identified in the
planning conference.  Such updates will reflect changes to Materials developed
by Boeing.

6.2       If Boeing receives written notice that Customer intends to
incorporate, or has incorporated, any Boeing service bulletin in an Aircraft,
Boeing will update Materials reflecting the effects of such incorporation into
such Aircraft.

7.         Supplier Technical Data.

7.1       For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178B dated December 1, 1992 (with an errata
issued on March 26, 1999), or later as available, Boeing will request that each
supplier of the components and equipment make software documentation available
to Customer.

7.2       The provisions of this Article will not be applicable to items of BFE.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 12

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

7.3       Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring the suppliers to fulfill Customer’s requirements for information and
services in support of the Aircraft.

8.       Buyer Furnished Equipment Data.

Boeing will incorporate BFE maintenance information into the customized
Materials provided Customer makes the information available to Boeing at least
six (6) months prior to the scheduled delivery month of each Aircraft.  Boeing
will incorporate such BFE maintenance information into the Materials prior to
delivery of each Aircraft reflecting the configuration of that Aircraft as
delivered.  For BFE maintenance information provided less than six (6) months
before delivery, Boeing will incorporate such BFE maintenance information at the
earliest revision cycle. Upon Customer’s request, Boeing may provide update
service after delivery to such information subject to the terms of Part 2,
Article 2.3 relating to Additional Services.  Customer agrees to furnish all BFE
maintenance information in Boeing’s standard digital format.

9.       Customer’s Shipping Address.

From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access.  Customer will specify a single address
and Customer shall promptly notify Boeing of any change to that address.  Boeing
will pay the reasonable shipping costs of the Materials.  Customer is
responsible for any customs clearance charges, duties, and taxes.

 





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 13

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

PART 4:          ALLEVIATION OR CESSATION OF PERFORMANCE

 

Boeing will not be required to provide any services, training or other things at
a facility designated by Customer if any of the following conditions exist:

1.         a labor stoppage or dispute in progress involving Customer; or

2.         wars or warlike operations, riots or insurrections in the country
where the facility is located; or

3.         any condition at the facility which, in the opinion of Boeing, is
detrimental to the general health, welfare or safety of its personnel or their
families; or

4.         the United States Government refuses permission to Boeing personnel
or their families to enter into the country where the facility is located, or
recommends that Boeing personnel or their families leave the country.

After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

Boeing will not be required to provide any Materials at a facility designated by
Customer if the United States Government refuses permission to Boeing to deliver
Materials to the country where the facility is located.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 14

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

PART 5:          PROTECTION OF PROPRIETARY INFORMATION AND PROPRIETARY MATERIALS

 

1.         General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer’s right to use
and disclose the Materials and included information will be covered by and
subject to the terms of the AGTA as amended by the terms of the Purchase
Agreement.  Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party.  Customer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in the AGTA as amended by the terms of the
Purchase Agreement.

2.         License Grant.

2.1       Boeing grants to Customer a worldwide, non-exclusive, non-transferable
license to use and disclose Proprietary Materials in accordance with the terms
and conditions of the AGTA as amended by the terms of the Purchase
Agreement.  Customer is authorized to make copies of Materials (except for
Materials bearing the copyright legend of a third party), and all copies of
Proprietary Materials will belong to Boeing and be treated as Proprietary
Materials under the AGTA as amended by the terms of the Purchase
Agreement.  Customer will preserve all proprietary legends, and all copyright
notices on all Materials and insure the inclusion of those legends and notices
on all copies.

2.2       Customer grants to Boeing a perpetual, world-wide, non-exclusive
license to use and disclose Customer Information or derivative works thereof in
Boeing data and information products and services provided indicia identifying
Customer Information as originating from Customer is removed from such Customer
Information.

3.         Use of Proprietary Materials and Proprietary Information.

Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer’s Aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.

4.         Providing of Proprietary Materials to Contractors.

Customer is authorized to provide Proprietary Materials to Customer’s
contractors for the sole purpose of maintenance, repair, or modification of
Customer’s Aircraft for which the Proprietary Materials have been specified by
Boeing.  In addition, Customer





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 15

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

may provide Proprietary Materials to Customer’s contractors for the sole purpose
of developing and manufacturing training devices and maintenance tools for
Customer’s use.  Before providing Proprietary Materials to its contractor,
Customer will first obtain a written agreement from the contractor by which the
contractor agrees (a) to use the Proprietary Materials only on behalf of
Customer, (b) to be bound by all of the restrictions and limitations of this
Part 5, and (c) that Boeing is a third party beneficiary under the written
agreement.  Customer agrees to provide copies of all such written agreements to
Boeing upon request and be liable to Boeing for any breach of those agreements
by a contractor.  A sample agreement acceptable to Boeing is attached as
Appendix VII to the AGTA.

5.         Providing of Proprietary Materials and Proprietary Information to
Regulatory Agencies.

5.1       When and to the extent required by a government regulatory agency
having jurisdiction over Customer or an Aircraft, Customer is authorized to
provide Proprietary Materials and to disclose Proprietary Information to the
agency for use in connection with Customer’s operation, maintenance, repair, or
modification of such Aircraft.  Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or
disclosed.  Customer further agrees to notify Boeing immediately upon learning
of any (a) distribution, disclosure, or additional use by the agency,
(b) request to the agency for distribution, disclosure, or additional use, or
(c) intention on the part of the agency to distribute, disclose, or make
additional use of Proprietary Materials or Proprietary Information.

5.2       In the event of an Aircraft or Aircraft systems-related incident, the
Customer may suspend, or block access to Customer Information pertaining to its
Aircraft or fleet.  Such suspension may be for an indefinite period of time.





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 16

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

787 CUSTOMER SUPPORT DOCUMENT

 

ATTACHMENT A

787 TRAINING POINTS MENU

 

 

 


Class*

 

Flight Training

Per Class
Student
Maximum

Total

Points Per
Class*

787 Pilot Type Rating Course – FAA ***

2

17

787 Pilot Shortened Type Rating Course – FAA (STAR) ***

2

9

787 Pilot Additional Type Rating – EASA ***

2

19

787 Pilot Prior Experience Course - EASA ***

2

11

777 to 787 Pilot Differences Course ***

2

6

787 Pilot Recurrent Course ***

2

6

787 Pilot Type Rating Course during Non-social Sessions** / ***

2

15

787 Pilot Shortened Type Rating Course (STAR) during Non-social Sessions** / ***

2

8

777 to 787 Pilot Differences Course during Non-social Sessions** / ***

2

5

787 Pilot Recurrent Course during Non-social Sessions** / ***

2

5

Additional 787 Four Hour Simulator Session (with or without Boeing instructor)
***

2

1

Additional 787 Ground School Training Day (with or without FTD) ***

2

1

 

 

 

 

Cabin Crew/Door Training

Per Class
Student
Maximum

Total
Points Per
Class

787 Cabin Safety Training (includes Exits/Door Training)

12

2

787 Emergency Exits/Doors Training Course

12

1

 

 

 

 

 

Maintenance Training

Per Class
Student Maximum

Total
Points Per
Class

787 General Familiarization Course (instructor-led)

24

3

787 Avionics/Airframe/Powerplant/Electrical Systems Course (Ramp and Transit)

16

18

787 Avionics/Airframe/Powerplant/Electrical Systems Line & Base or Regulatory
(B1/B2) ME/AV Course (without field trips)

16

30

787 Regulatory Mechanical (B1) ME Course (without field trips)

16

30

787 Regulatory Avionics (B2) AV Course (without field trips)

16

24

787 Engine Run-Up Course ***

3

2

787 Aircraft Rigging Course (without field trip)

10

6

787 Fiber Optics Course ***

9

4

787-8/-9 to 787-10 (GE) Aircraft Differences Line & Base Maintenance Course

16

2

787-8/-9 to 787-10 (RR) Aircraft Differences Line & Base Maintenance Course

16

4

 





 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 17

 

BOEING PROPRIETARY

SA-13

 



Enclosure 4

 

 

 

 

787 Aircraft Structural Repair Courses

Per Class
Student
Maximum

Total
Points
Per Class*

787 Boeing Structural Repair Manual Course

16

4

787 Composite Repair for Technicians Course ***

8

10

787 Composite Repair for Engineers with Practical Application Course ***

8

10

787 Composite Repair & Design for Engineers Course (no lab)

16

7

787 Damage and Repair Non-Destructive Inspection Course ***

8

4

787 Composite Repair for Inspectors Course ***

8

4

787 Quick Composite Repair Course ***

8

3

 

--------------------------------------------------------------------------------

*Points per Class are based upon training conducted according to Boeing’s
standard training courses.  Extended or modified courses will require point
adjustment to reflect altered work statement or duration.

 

**Non‑social Sessions are those in which any part of the session falls between
midnight and 06:00 A.M. local time.  To qualify for this discount all simulator
sessions for a given course must be scheduled as Non‑social Sessions.

 

***Courses must be taught at a Boeing facility.

 

 

 

 

 

CBT Products

Flight

Initial Transition CBT

4 points/crew first year + 2 points/crew each additional year for 4 years

or

72 points first year + 22 points each additional year for 4 years - unlimited
use

STAR CBT

3 points/crew first year + 1 point/crew each additional year for 4 years

or

54 points first year + 19 points each additional year for 4 years unlimited use

787 Cabin Safety Training CBT

20 points first year + 3 points each additional year for 4 years unlimited use

Maintenance

Line and Base Systems CBT (excludes Line Oriented Scenarios)

410 points per year for unlimited use

 

The courses and products listed in this Attachment A are subject to change from
time to time as new courses are added and courses are removed. Boeing reserves
the right to change course offering at its own discretion.

 

 



 

 

 

 

HAZ-PA-03659-CS1

 

CS1 Page 18

 

BOEING PROPRIETARY

SA-13

 



Enclosure 5

 

Picture 2 [al20190630ex108982c12002.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA  98124-2207

 

HAZ-PA-03659-LA-1301080R6

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, California 90067

 

Subject:           Special Matters – 787-9 Blocks B, C, D, and E Aircraft

 

Reference:      Purchase Agreement No. PA-03659 (Purchase Agreement) between The
Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 787-9 and 787-10 aircraft (collectively, the Aircraft)

 

This letter agreement (Letter Agreement) cancels and supersedes letter agreement
HAZ-PA-03659-LA-1301080R5 and amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. This Letter Agreement applies
only to [*].

1.         Credit Memoranda.

1.1       Basic Credit Memorandum.  At the time of delivery of each 787-9
Aircraft, Boeing will issue to Customer a Basic Credit Memorandum in the
following amount:

 

Applicable Aircraft

Amount (U.S. Dollars)

Base Year

787-9 Block B Aircraft

[*]

[*]

787-9 Block C Aircraft

[*]

[*]

787-9 Block D Aircraft

[*]

[*]

787-9 Block E Aircraft

[*]

[*]

 

1.2       Leasing Credit Memorandum.  Customer expressly intends to lease the
Aircraft to a third party or parties (Lessee or Lessees) who is/are in the
commercial airline business as aircraft operator(s).  As an incentive for and in
consideration of Customer entering into a lease for the 787-9 Aircraft prior to
delivery of the 787-9 Aircraft to be leased, in accordance with the requirements
set forth in the Purchase Agreement, Boeing will issue to Customer a Leasing
Credit Memorandum, which under no circumstances may be assigned, in the
following amount: [*]

1.3       [*]

 

Applicable Aircraft

Amount (U.S. Dollars)

Base Year

787-9 Block B Aircraft

[*]

[*]

787-9 Block C Aircraft

[*]

[*]

787-9 Block D Aircraft

[*]

[*]

 

1.4       [*]

1.5       [*]

 

 



 

 

 

 

HAZ-PA-03659-LA-1301080R6

 

SA-13

Special Matters – 787-9 Blocks B, C, D, and E Aircraft

 

LA Page 1

 

BOEING PROPRIETARY

 

 



Enclosure 5

 

 

 

 

Picture 3 [al20190630ex108982c12002.jpg]

 

 

1.6       [*]

1.7       [*]

1.8       [*]

1.9       [*]

1.10     [*]

1.11     [*]

1.12     [*]

1.13     [*]

1.14     [*]

1.15     [*]

1.16     [*]

1.17     [*]

2.         Escalation of Credit Memoranda.

Unless otherwise noted, the amounts of the Credit Memoranda stated in [*] and
will be escalated to the scheduled month of the respective 787-9 Block B, C, D,
and E Aircraft delivery pursuant to the Airframe Escalation formula set forth in
the Purchase Agreement applicable to the Aircraft.  The Credit Memoranda are
stated in U.S. Dollars and may, at the election of Customer, be (i) applied
against the Aircraft Price of the respective Aircraft at the time of delivery,
or (ii) used for the purchase of other Boeing goods and services (but shall not
be applied to advance payments).

3.         [*]

4.         [*]

5.         [*]

6.         [*]

7.         [*]

8.         Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information of Boeing and has value precisely because it
is not available generally or to other parties.  Customer agrees to limit the
disclosure of its contents to (a) its directors and officers, (b)  employees of
Customer with a need to know the contents for performing its obligations
(including, without limitation, those employees performing accounting, finance,
administration and other functions necessary





 

 

 

 

HAZ-PA-03659-LA-1301080R6

 

SA-13

Special Matters – 787-9 Blocks B, C, D, and E Aircraft

 

LA Page 2

 

BOEING PROPRIETARY

 

 



Enclosure 5

 

 

 

 

Picture 3 [al20190630ex108982c12002.jpg]

 

 

to finance and purchase, deliver or lease the Aircraft) and who understand they
are not to disclose its contents to any other person or entity (other than those
to whom disclosure is permitted by this paragraph 8), without the prior written
consent of Boeing and (c) any auditors, financial advisors, attorneys and
independent contractors of Customer who have a need to know such information and
have signed a confidentiality agreement in the same form and substance similar
to this paragraph 8.  Customer shall be fully responsible to Boeing for
compliance with such obligations.

 

 

 

 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

 

 

By

/s/ Michael Lombardi

 

 

 

 

Its

Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

Date:

June 26, 2019

 

 

 

AIR LEASE CORPORATION

 

 

 

 

 

By

/s/ Grant Levy

 

 

 

 

Its

Executive Vice President

 

 

 



 

 

 

 

HAZ-PA-03659-LA-1301080R6

 

SA-13

Special Matters – 787-9 Blocks B, C, D, and E Aircraft

 

LA Page 3

 

BOEING PROPRIETARY

 

 



 

 

 

 

Picture 1 [al20190630ex108982c12001.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA  98124 2207

 

Enclosure 6

 

HAZ-PA-03659-LA-1901662

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA 90067

 

Subject:           Installation of Cabin Systems Equipment

 

Reference:      Purchase Agreement No. PA-03659 (Purchase Agreement) between The
Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 787 aircraft (Aircraft)

 

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement will have the
same meaning as in the Purchase Agreement.

Customer has requested that Boeing install in the Aircraft the In‑Flight
Entertainment and communications systems described in Attachment A to this
Letter Agreement (collectively referred to as Cabin Systems Equipment or CSE).
CSE is BFE that Boeing purchases for Customer and that is identified in the
Detail Specification for the Aircraft.

1.         Customer Responsibilities.

1.1       Customer will select the CSE suppliers (Supplier(s)) and system
configuration) from among those identified in the Option(s) listed in
Attachment A to this Letter Agreement, on or before the dates identified by
Boeing.

1.2       Customer will enter into initial agreements with their selected
Suppliers, or otherwise cause the selected Suppliers, to actively participate
with Customer and Boeing in meetings, including but not limited to the Initial
Technical Coordination Meeting (ITCM), to ensure that Supplier's functional
system specifications meet Customer's and Boeing's respective requirements. Such
functional system specifications define functionality to which Boeing will test
prior to delivery but are not a guarantee of functionality at delivery.

1.3       Customer will enter into final agreements with the selected Suppliers
that will:

1.3.1    include the actual statement of work as defined at the ITCM. Final
agreements will also include price, warranty, training, product support
following Aircraft delivery (including spares support), and any other special
business arrangements required by Customer;

 



 

 

 

 

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 1

 



Enclosure 6

 

 

 

 

 

Picture 4 [al20190630ex108982c12001.jpg]

 

 

1.3.2    require Supplier to assist the seat suppliers in the preparation of
seat assembly functional test plans and procedures and coordinate integration
testing; and

1.3.3    require Supplier to comply with Boeing’s type design and type
certification data development and protection requirements where the Supplier
has type design/certification responsibility. The requirements will require
Suppliers to (i) maintain type design/certificate data for the life of such type
certificate for all type design and (ii) entitle Boeing to access, review, and
receive such type design/certification data. These requirements will be provided
to Customer upon request.

2.         Boeing Responsibilities.

2.1       Boeing will:

2.1.1    perform the Project Manager functions stated in Attachment B;

2.1.2    provide Aircraft interface requirements to Suppliers;

2.1.3    assist Suppliers in the development of CSE system specifications and
approve such specifications;

2.1.4    [*]

2.1.5    coordinate the resolution of technical issues with Suppliers; and

2.1.6    obtain FAA certification of the Aircraft with the conforming CSE
installed therein.

3.         Software.

CSE systems may contain software of the following two types:

3.1       Certification Software. The software required to functionally test,
operate and certify the CSE systems on the Aircraft is the Certification
Software and is part of the CSE.

3.2       Customer's Software. The software which is defined by the Customer to
support specified features and appearance is Customer's Software and is not part
of the CSE.

3.2.1    Customer is solely responsible for specifying Customer's Software
functional and performance requirements and ensuring that Customer's Software
meets such requirements. Customer and Customer's Software supplier will have
total responsibility for the writing, certification, modification, revision, or
correction of any of Customer's Software. Boeing will not perform the functions
and obligations described in Article 1.2 above, or the Project Manager's
functions described in Attachment B, for Customer's Software.





 

 

 

 

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 2

 



Enclosure 6

 

 

 

 

 

Picture 4 [al20190630ex108982c12001.jpg]

 

 

3.2.2    The omission of any Customer's Software or the lack of any
functionality of Customer's Software will not be a valid condition for
Customer's rejection of the Aircraft at the time of Aircraft delivery.

3.2.3    Boeing has no obligation to approve any documentation to support
Customer's Software certification. Boeing will only review and operate
Customer's Software if in Boeing's reasonable opinion such review and operation
is necessary to certify the CSE on the Aircraft.

3.2.4    Boeing will not be responsible for obtaining FAA certification for
Customer's Software.

4.         Changes.

Any changes to CSE may only be made by and between Boeing and the Supplier.
Customer requested changes to the CSE specification after execution of this
Letter Agreement will be made in writing directly to Boeing for approval and for
coordination by Boeing with the Supplier. Any such change to the configuration
of the Aircraft will be subject to price and offerability through Boeing’s
master change or other process for amendment of the Purchase Agreement. Any
Supplier price increase or decrease resulting from such change will be
negotiated between Customer and Supplier.

5.         Supplier Defaults.

Boeing will notify Customer in a timely manner in the event of a default by a
Supplier under the Supplier's purchase order with Boeing. Within fifteen (15)
days of Customer's receipt of such notification, Boeing and Customer will agree
on an alternate Supplier or other course of action. If Boeing and Customer are
unable to agree on an alternate Supplier or course of action within such time,
the remedies available to Boeing in Article 6 will apply.

6.         Exhibits B and C to the AGTA.

CSE is deemed to be BFE for the purposes of Exhibit B, Customer Support
Document, and Exhibit C, the Product Assurance Document, of the AGTA.

7.         Boeing’s Remedies.

[*]

8.         Price and Payment.

[*]





 

 

 

 

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 3

 



Enclosure 6

 

 

 

 

 

Picture 4 [al20190630ex108982c12001.jpg]

 

 

9.         Customer's Indemnification of Boeing.

THE PROVISIONS OF AGTA, EXHIBIT A, BUYER FURNISHED EQUIPMENT PROVISIONS
DOCUMENT, “INDEMNIFICATION OF BOEING” WILL APPLY TO CSE.

10.       Title and Risk of Loss.

Title to CSE will remain with Boeing from the time that Boeing receives title to
the CSE until the Aircraft title is transferred to Customer. Risk of loss will
remain with the entity that is in possession of the CSE prior to Aircraft
delivery.

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters contained herein, please indicate your acceptance and
approval below.

 

 

 

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

 

 

Date:

June 26, 2019

 

 

 

 

 

AIR LEASE CORPORATION 

 

THE BOEING COMPANY

 

 

 

By:

/s/ Grant Levy

 

By:

/s/ Michael Lombardi

 

 

 

Name:

Grant Levy

 

Name:

Michael V. Lombardi

 

 

 

Title:

Executive Vice President

 

Title:

Attorney-In-Fact

 

 



 

 

 

 

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 4

 



Enclosure 6

 

 

 

Picture 5 [al20190630ex108982c12001.jpg]

 

 

ATTACHMENT A

 

CABIN SYSTEMS EQUIPMENT

 

The following optional features (Option(s)) describe(s) the items of equipment
that under the terms and conditions of this Letter Agreement are considered to
be CSE. Each such Option is fully described in the Detail Specification as
described in Exhibit A to the Purchase Agreement. Final configuration will be
based on Customer acceptance of any or all Options listed below.

Option Request Number and Title

 

[*]

 





 

 

 

5

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 5

 



Enclosure 6

 

 

 

Picture 5 [al20190630ex108982c12001.jpg]

 

 

ATTACHMENT B

 

PROJECT MANAGER

 

1.         Project Management.

Boeing will perform the following functions for the CSE. Boeing will have
authority to make day‑to‑day management decisions, and decisions on technical
details which in Boeing's reasonable opinion do not significantly affect form,
fit, function, cost, or aesthetics. Boeing will be responsible for:

(i)         managing the development of all program schedules;

(ii)        evaluating Supplier's program management and developmental plans to
meet Boeing’s production schedule;

(iii)       defining program metrics and status requirements;

(iv)       scheduling and conducting program design and schedule reviews with
Customer and Suppliers, as needed;

(v)        monitoring compliance with schedules;

(vi)       evaluating and approving any recovery plans or plan revisions which
may be required of either Suppliers or Customer;

(vii)      managing the joint development of the CSE system specification; and

(viii)      leading the development of a joint CSE project management plan
(Project Plan).

2.         System Integration.

Boeing's performance as Project Manager will include the functions of systems
integrator (Systems Integrator). As Systems Integrator Boeing will perform the
following functions:

(i)         as required, assist Suppliers in defining their system
specifications for the CSE, approve such specifications and develop an overall
system functional specification;





 

 

 

6

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 6

 



Enclosure 6

 

 

 

Picture 5 [al20190630ex108982c12001.jpg]

 

 

(ii)        ensure the Project Plan includes sufficient Supplier testing,
Supplier sub‑system testing, and an overall CSE system acceptance test; and

(iii)       organize and conduct technical coordination meetings with Customer
and Supplier(s) to review responsibilities, functionality, Aircraft installation
requirements and overall program schedule, direction and progress.

 

 



 

 

 

7

HAZ-PA-03659-LA-1901662

BOEING PROPRIETARY

SA-13 Page 7

 



Enclosure 7

 

 

 

Picture 10 [al20190630ex108982c12003.jpg]

The Boeing Company

P.O. Box 3707

Seattle, WA  98124-2207

 

HAZ-PA-03659-LA-1104720R9

 

Air Lease Corporation

2000 Avenue of the Stars, Suite 1000N

Los Angeles, CA 90067

 

Subject:           Advance Payment Matters

 

Reference:      Purchase Agreement No. PA-03659 (Purchase Agreement) between The
Boeing Company (Boeing) and Air Lease Corporation (Customer) relating to
Model 787-9 and 787-10 aircraft (collectively, the Aircraft)

 

This letter agreement (Letter Agreement) cancels and supersedes letter agreement
HAZ-PA-03659-LA-1104720R8 and amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

The Purchase Agreement incorporates the terms and conditions of HAZ-AGTA (AGTA)
between Boeing and Customer.  This Letter Agreement modifies certain terms and
conditions of the AGTA with respect to the Aircraft.

 

1.         Alternative Fixed Advance Payment Schedule.

1.1       Notwithstanding the Aircraft advance payment schedule provided in
Table 1 of the Purchase Agreement Customer may elect to pay an alternative fixed
advance payment schedule for the respective Aircraft, as set forth in the table
below (Alternative Fixed Advance Payment Schedule).

1.2       Alternative Fixed Advance Payment Schedule – 787-9 Block A Aircraft.
[*]

1.3       Alternative Fixed Advance Payment Schedule – 787-9 Block B Aircraft.
[*]

1.4       Alternative Fixed Advance Payment Schedule – 787-9 Block C, 787-9
Block D Aircraft, and 787-9 Block E Aircraft.[*]

1.5       Alternative Fixed Advance Payment Schedule – 787-10 Block A Aircraft

 



 

 

 

1

HAZ-PA-03659-LA-1104720R9

Advance Payment Matters

BOEING PROPRIETARY

SA-13

LA  Page 1

 



Enclosure 7

 

 

 

Picture 15 [al20190630ex108982c12003.jpg]

 

 

1.6       [*]

2.         [*]

 

3.         [*]

4.         [*]

5.         Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information of Boeing and has value precisely because it
is not available generally or to other parties.  Customer agrees to limit the
disclosure of its contents to (a) its directors and officers, (b)  employees of
Customer with a need to know the contents for performing its obligations
(including, without limitation, those employees performing accounting, finance,
administration and other functions necessary to finance and purchase, deliver or
lease the Aircraft) and who understand they are not to disclose its contents to
any other person or entity (other than those to whom disclosure is permitted by
this paragraph 5), without the prior written consent of Boeing and (c) any
auditors, financial advisors, attorneys and independent contractors of Customer
who have a need to know such information and have signed a confidentiality
agreement in the same





 

 

 

2

HAZ-PA-03659-LA-1104720R9

Advance Payment Matters

BOEING PROPRIETARY

SA-13

LA  Page 2

 



Enclosure 7

 

 

 

Picture 15 [al20190630ex108982c12003.jpg]

 

 

form and substance similar to this paragraph 5.  Customer shall be fully
responsible to Boeing for compliance with such obligations.

 

6.         Assignment.

Notwithstanding any other provisions of the Purchase Agreement, the rights and
obligations described in this Letter Agreement are provided to Customer in
consideration of Customer’s taking title to the Aircraft at the time of delivery
and leasing the Aircraft and cannot be assigned in whole or, in part.

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

 

 

 

 

Very truly yours,

 

 

 

THE BOEING COMPANY

 

 

 

By

/s/ Michael Lombardi

 

 

 

Its

Attorney-In-Fact

 

 

 

ACCEPTED AND AGREED TO this

 

 

 

Date:

June 26, 2019

 

 

 

AIR LEASE CORPORATION

 

 

 

By

/s/ Grant Levy

 

 

 

Its

Executive Vice President

 

 

 

 

 

3

HAZ-PA-03659-LA-1104720R9

Advance Payment Matters

BOEING PROPRIETARY

SA-13

LA  Page 3

 

